Case 1:16-cr-00106-JAW Document 108 Filed 06/16/20 Page 1 of 2                    PageID #: 1073



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    ) Criminal No.: 1:16-cr-00106-JAW
                                             )
STEVEN NYGREN                                )

                          WITHDRAWAL OF MOTION TO SEAL

       The government hereby withdraws its motion to seal and two documents previously

submitted under seal as Attachments 5 and 6 to the government response docketed at ECF 100.

       Attachments 5 and 6 as submitted under seal contained extraneous medical information

and PII not cited in or relevant to the government’s pleading. Pursuant to the Court’s order at

ECF 104, the government has prepared redacted versions of those records excising the irrelevant

and personally identifying information. The redacted documents have been approved by defense

counsel. Counsel for the government has added these redacted records as additional attachments

to ECF 100 on the electronic docket, with cover sheets marking them as Attachments 5 and 6.

       In the alternative, and to the extent the Court has already docketed the attachments under

seal and is disinclined to allow their withdrawal at this time, the government hereby withdraws

its motion only as to the unredacted information in the substitute attachments described above,

and asks that the redacted information remain under seal.

                                             Respectfully submitted,

                                             HALSEY B. FRANK
                                             United States Attorney

                                             BY:

                                             /s/CHRIS RUGE
Date: June 16, 2020                          Assistant U.S. Attorney
Case 1:16-cr-00106-JAW Document 108 Filed 06/16/20 Page 2 of 2                   PageID #: 1074




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


                                CERTIFICATE OF SERVICE

        I hereby certify that on June 16, 2020, I filed the above document with the Clerk of Court
via electronic mail with a copy electronically mailed to the following:

Stephen C. Smith, Esq.




                                                            HALSEY B. FRANK
                                                            United States Attorney

                                                            /s/ Chris Ruge, Esq.
                                                            Assistant United States Attorney
                                                            United States Attorney’s Office
                                                            202 Harlow Street, Suite 111
                                                            Bangor, ME 04401
                                                            (207) 945-0373
                                                            chris.ruge@usdoj.gov
